Citation Nr: 0601239	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include a post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  

The veteran appeared at the RO for a videoconference hearing 
conducted by the undersigned Veterans Law Judge in March 
2005.  


REMAND

The veteran asserts that he has developed an acquired 
psychiatric disorder due to active service.  Specifically, he 
reports being hospitalized for six months in virtual 
isolation for hepatitis during service when he developed 
depression and anxiety.  

Furthermore, the veteran states that he was exposed to 
soldiers who had been severely wounded in the Republic 
Vietnam during this hospitalization and that this led to the 
development of PTSD.  

The veteran's contentions pertaining to PTSD do not involve 
combat or service in Vietnam.  His DD 214 shows less than two 
months of foreign service, and the veteran has testified that 
his only foreign service was in Germany where he was first 
hospitalized for hepatitis.  

A careful review of service medical records shows that the 
veteran reported a history of depression and excessive worry 
upon entrance into active service.  He also replied "yes" 
to a history of nervous trouble of any sort and a drug habit.  
However, a psychiatric examination prior to service found 
that the veteran was normal.  

The remainder of the service medical records is negative for 
psychiatric complaints, treatment or diagnoses.  However, 
these records confirm that the veteran was hospitalized from 
February 15, 1972 to May 9, 1972 for treatment for serum 
hepatitis.  The hospital records do not contain any 
psychiatric complaints, and the December 1972 discharge 
examination states that the veteran was normal.  

The post service medical evidence includes both VA and 
private medical records dated from 1997 to the present.  
These records contain many different diagnoses, including a 
major depressive disorder, anxiety, impulse control disorder, 
homicidal ideations and a bipolar disorder.  

In addition, both private and VA doctors have diagnosed the 
veteran as having PTSD.  

The February 1997 private records include a diagnosis of PTSD 
due to physical abuse in childhood.  However, a May 2000 
private examination relates the veteran's PTSD to unresolved 
issues dating back to childhood and war experiences.  

The March 2002 VA treatment records note that the veteran saw 
many Vietnam soldiers recovering from severe wounds during 
his hospitalization and that he continued to dream about 
them.  The diagnoses included that of PTSD.  

In view of both private and VA opinions that PTSD was at 
least in part the result of experiences in active service, 
the Board finds that the veteran should be scheduled for a VA 
examination.  Full stressor development also should be 
undertaken.  

Therefore, the case is REMANDED to the RO for the following 
action: 

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit detailed information regarding 
his claimed stressor event(s) in service.  
Following the veteran's response, the RO 
should undertake to verify the 
information provided the veteran in 
support of his claim.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his claimed 
psychiatric disability.  All indicated 
tests and studies should be conducted.  
The claims folder must be made available 
to the examiner for review before the 
examination, and the examination report 
should indicate that the records have 
been reviewed.  The examiner's attention 
is invited to the February 1997 and May 
2000 private records, as well as the 
March 2002 VA treatment records.  The 
review should include the veteran's 
service medical records.  A copy of this 
remand should also be included.  

After completion of the examination and 
review of the medical record, the 
examiner should respond to the following 
questions: 1)  Does the veteran have 
current acquired psychiatric disability?  
If so, the examiner should opine as to 
the likely date of onset for any such 
psychopathology?  2)  If a diagnosis of 
PTSD is included, the examiner should 
identify the specific stressful event(s) 
that support that diagnosis?  The reasons 
and bases for all diagnoses and opinions 
should be included in the report.  

3.  After the requested development has 
been completed to the extent possible, 
the RO should again review the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  




 
 
 
 

